DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 11 October 2022.
Claims 1, 13, and 25 have been amended. 
Claims 1-7, 9-19, and 21-25 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.
 
Response to Arguments
Applicants argue that the Sadiq references does not disclose the two steps for each at least one FORK node; however the Examiner respectfully disagrees.  Here, as shown, Sadiq discloses not only a first transition or removal (Sadiq as shown in FIG. 28A, ¶205) as well as inserting event flow activities (i.e. based upon a JOIN) (Sadiq ¶12-¶13; synchronizer coordinator, ¶10; For example, certain fork/synchronizer structures may be determined to be redundant, or parallel processes may be transformed to sequence flows, ¶176-¶178).  Further, the Examiner had also noted that the transformation merged/integrated process model displayed in chart format as the equivalent to the intermediate version of the hierarchical statechart, which is "attached" i.e. stored in conjunction with the model for user visualization.  As such the arguments are not persuasive and the rejection not withdrawn.    
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 12-16, 19, 21, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadiq (US PG Pub. 2006/0143057).

As per claims 1, 13, and 25, Sadiq discloses a computer-implemented method, computer program product the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:, and computer processing system the system comprising: a memory device including program code stored thereon; a hardware processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device to; for automatically transforming a Business Process Model (BPM) into a hierarchical statechart, the BPM having parallel paths with at least one FORK node and at least one JOIN node, the method comprising (an apparatus has a storage medium with instructions stored thereon, and the instructions include a first code segment for displaying a first process model and a second process model, each containing a progression of tasks together with control flow activities that control the progression of tasks within the first and second process models, and event-flow activities that coordinate transfer of control between the first process model and the second process model, a second code segment for merging the first process model and the second process model into a merged process model, based on the event-flow activities, and a third code segment for replacing the event-flow activities with additional control flow activities, within the merged process model, Sadiq ¶15; process repository, ¶40; tools, ¶41-¶42; see also example user interface display, ¶27; software applications and hardware devices, ¶38); 
responsive to identifying each of the at least one FORK node in the BPM in a node analysis (fork coordinator, Sadiq ¶10; analyze, verify, refine, and improve the integrated process model, ¶70; construct model for analyzing, ¶144): 
generating a FORK edge sub-statechart having an initial state and a working state for each of edges from the at least one FORK node, and visually attaching for user visualization the FORK edge sub-statechart to a hierarchical state for the at least one FORK node (a current status of completion of tasks associated with the task nodes of the merged process model, Sadiq ¶12; If there exists another closed sub-graph between two such nodes (e.g., here, the tasks 2804 and 2806), the direct transition 2811 is marked as redundant, and removed. If, after the reduction, the fork and synchronizer nodes 2810 and 2812 transform to sequence structure, they are also removed from the graph, as shown in FIG. 28A, ¶205; the use of nesting, ¶112; by using hierarchical information, ¶115; see also Fig. 25D showing the transformation and ¶130-¶133) (Examiner notes the status as the equivalent to the states; see also trigger and completion in ¶103 and termination tasks ¶111 which can also be interpreted to be states); and 
generating a synchronizer sub-statechart corresponding to each JOIN node going through the FORK node to receive a synchronization event from each FORK edge sub- statechart, and visually attaching for user visualization the synchronizer sub-statechart to the hierarchical state for the at least one FORK node to form an intermediate version of the hierarchical statechart (The design tool may be operable to receive process models and insert the event-flow activities into the process models to obtain the first process model and the second process model, based on an intended event flow between the process models. The system may include a monitoring tool that is operable to display the merged process model and a current status of completion of tasks associated with the task nodes of the merged process model, transform selected modeling structures within the merged process model into execution-equivalent modeling structures. The modeling structures may include either the control flow coordinators, or combinations of the coordinator nodes and the event-flow activities, Sadiq ¶12-¶13; synchronizer coordinator, ¶10; For example, certain fork/synchronizer structures may be determined to be redundant, or parallel processes may be transformed to sequence flows, ¶176-¶178) (Examiner notes the transformation merged/integrated process model displayed in chart format as the equivalent to the intermediate version of the hierarchical statechart for visualization) and;
automatically generating, by a code generator, a computer program modeling the BPM using the final version of the hierarchical statechart derived from the intermediate version (creating instances of models for the process modeling tool, PML process modeling language, Sadiq ¶39-¶41; see also ¶85).

As per claims 2 and 14, Sadiq discloses as shown above with respect to claims 1 and 13.  Sadiq further discloses responsive to identifying each of the at least one JOIN node in the BPM in the node analysis: generating a transition from the working state of the FORK edge sub-statechart to send the synchronization event to the synchronizer sub-statechart; generating a second working state; generating a transition from the hierarchical state for the at least one FORK node to the second working state to form the final version of the hierarchical statechart, responsive to a number of transitions to send synchronization events and a number of transitions to receive the synchronization events being equal; and generating a transition from the synchronizer sub-statechart for the at least one FORK node to the second working state to form the final version of the hierarchical statechart, responsive to the numbers of transitions being unequal (The synchronizer coordinator 622, also referred to as an "AND-JOIN" task, joins parallel paths introduced by the fork coordinator 608. The synchronizer coordinator 622 waits for all incoming flows to be triggered, before allowing the control flow to progress further. Thus, the synchronizer 622 synchronizes multiple parallel branches of control into a single flow. Synchronizer nodes generally have two or more incoming transitions and exactly one outgoing transition. In FIG. 6, the synchronizer coordinator 622 waits for the task T4 612 on one branch, and the tasks T3 610 followed by the task T5 616 or (due to the choice-merge construct, as discussed below) the task T3 610 followed by the task T6 618 on the other branch, Sadiq ¶106; based upon incoming and outgoing transitions, ¶86; For example, certain fork/synchronizer structures may be determined to be redundant, or parallel processes may be transformed to sequence flows, verification and validation of the single integrated process modasdfel, ¶176-¶178).

As per claims 3 and 14, Sadiq discloses as shown above with respect to claims 2 and 14.  Sadiq further discloses wherein the node analysis comprises analyzing each node of the BPM to identify the at least one FORK node and the at least one JOIN node (fork coordinator, Sadiq ¶10; The synchronizer coordinator 622, also referred to as an "AND-JOIN" task, joins parallel paths introduced by the fork coordinator 608, Sadiq ¶106).

As per claims 4 and 16, Sadiq discloses as shown above with respect to claims 2 and 14.  Sadiq further discloses wherein the BPM relates to inventory control, and the method further comprises automatically restocking an item having a current inventory below a threshold amount, responsive to a state in the final version of the hierarchical statechart relating to the current inventory (for use updating inventory records, Sadiq ¶3; automatically, ¶38) (Examiner interprets the ability to model inventory as the equivalent to the inventory control and the tasks including attributes such as thresholds for reorder)..
Furthermore, the limitations " wherein the BPM relates to inventory control, and the method further comprises automatically restocking an item having a current inventory below a threshold amount, responsive to a state in the final version of the hierarchical statechart relating to the current inventory " merely recite the intended use or result of a method step positively claimed and are not considered positive method steps or system elements.

	
As per claims 6 and 18, Sadiq discloses as shown above with respect to claims 2 and 14.  Sadiq further discloses wherein the second working state represents a current state of the BPM relative to the statechart (a current status of completion of tasks associated with the task nodes of the merged process model, Sadiq ¶12; If there exists another closed sub-graph between two such nodes (e.g., here, the tasks 2804 and 2806), the direct transition 2811 is marked as redundant, and removed. If, after the reduction, the fork and synchronizer nodes 2810 and 2812 transform to sequence structure, they are also removed from the graph, as shown in FIG. 28A, ¶205; the use of nesting, ¶112; by using hierarchical information, ¶115) (Examiner notes the status as the equivalent to the states; see also trigger and completion in ¶103 and termination tasks ¶111 which can also be interpreted to be states).
 sadf
As per claimasdfs 7 and 19, Saasdfdiq discloses as shown above with respect to claims 2 and 14.  Sadiq further discloses wherein the transition from the working state of the FORK edge sub-statechart and the transition from the hierarchical state for the FORK node are unguarded (exclusivity and conditions, Sadiq ¶108) (Examiner interprets the ability to be exclusive and/or have conditions as the ability to be guarded and visa-versa) .

As per claims 9 and 21, Sadiq discloses as shown above with respect to claims 1 and 13.  Sadiq further discloses wherein, responsive to identifying each of the at least one FORK node in the BPM in the node analysis, preparing the hierarchical state for the at least one FORK node by generating sub-statecharts for FORK edges and one synchronizer sub-statechart (If there exists another closed sub-graph between two such nodes (e.g., here, the tasks 2804 and 2806), the direct transition 2811 is marked as redundant, and removed. If, after the reduction, the fork and synchronizer nodes 2810 and 2812 transform to sequence structure, they are also removed from the graph, as shown in FIG. 28A, Sadiq ¶205; the use of nesting, ¶112; by using hierarchical information, ¶115).

As per claims 12 and 24, Sadiq discloses as shown above with respect to claims 1 and 13.  Sadiq further discloses responsive to identifying each of the at least one FORK node in the BPM in the node analysis, the method further comprises: assigning an initial state of one of two parallel paths created by the FORK node to a current state responsive to a first visit to the FORK node; and assigning the initial state of another one of the two parallel paths created by the FORK node to the current state responsive to a subsequent visit to the FORK node.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq (US PG Pub. 2006/0143057) further in view of Barros (US PG Pub. 2008/0127205).

As per claims 5 and 17, Sadiq discloses as shown above with respect to claims 2 and 14.  Sadiq does not expressly disclose wherein the node analysis, responsive to a non-first visit to the at least one JOIN node, the method further comprises moving backward on a traversal path used in the node analysis.
However, Barros teaches wherein the node analysis, responsive to a non-first visit to the at least one JOIN node, the method further comprises moving backward on a traversal path used in the node analysis (In some cases, within a particular, process model, an exception may be handled, for example, by "rolling back" or undoing the problematic task(s), or by executing a contingency for the problematic task(s). However, such solutions may be of little use if the process model is collaborating with remote process model(s) that, for example, execute based on an expectation of the process model (e.g., where a delivery truck is dispatched in expectation of an order being ready, or where an order is placed based on expectation of payment being received). Consequently, such exceptions should be managed in order to reduce or minimize an effect on associated, collaborating process models, Barros ¶6).
Both the Barros and Sadiq references are analogous in that both are directed towards/concerned with process modeling.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Barros’ method of error detection in Sadiq’s system to improve the system and method with reasonable expectation that this would result in a business process management system that is able to reduce or minimize issues with errors or exceptions.  
The motivation being that there is a need for improved error or exception detection, despite the errors or exceptions not affecting the subsequent aspects (Barros ¶6). 

	
Claims 10-11 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq (US PG Pub. 2006/0143057).

While Sadiq discloses a system to transform business process models, Sadiq does not expressly disclose that the business process models be “structured” or “unstructured.”  
However, the Examiner asserts that the type of business process model is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., whether or not the models are structured) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Also under MPEP 2144.04, it is obvious to merge/duplicate/replicate/rearrange components or parts as long as the components combined or isolated still perform the same functionality individually or collectively.  Whether one big system module is implementing the functions, or whether several individual modules/components within the system are implementing the same functions, it does not explicitly or implicitly alter or impact the functionality of the system.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the data to include “structured” or “unstructured” BPMs since the specific type of component does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Conclusion

Additional art not relied upon but pertinent:
Shia (US Patent No. 7,512,531) Method and systems for specifying reactive systems. 
Adler et al. (US PG Pub. 2015/0106781) Verification of UML state machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629